Citation Nr: 9924378	
Decision Date: 08/27/99    Archive Date: 09/08/99

DOCKET NO.  97-11 212	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997.   

2.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998.

3.  Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period prior 
to November 12, 1997.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from December 1990 to May 
1991 and on other periods of active duty for training that 
are not herein pertinent.  

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action by 
the Jackson, Mississippi, Regional Office (hereinafter RO).  
In October 1998, the issue of an increased rating for a left 
knee disorder was remanded for further development.  It is 
noted that the instant issue does not include an appeal as to 
the periods of temporary total ratings assigned under 
38 C.F.R. § 4.30.  

The additional development requested by the Board in the 
October 1998 Board remand has been accomplished.  While 
undergoing remand development, a 30 percent rating was 
assigned for the period from November 12, 1997 to December 7, 
1997.  Effective December 8, 1997 through January 31, 1998, a 
temporary total 100 percent rating was assigned.  Thereafter, 
a 10 percent rating was assigned.  As the appeal was 
perfected prior to November 12, 1997, the issues for 
consideration are now as reflected on the title page.  The 
initial 10 percent rating from 1994 was the initial rating 
assigned.  Thus the holding in the case of Fenderson v. West, 
12 Vet. App. 119 (1999), is for application.  In his March 
1999 statement, the veteran appears to be raising the issue 
of entitlement to additional benefits provided by 
38 C.F.R. § 4.30.  However, this issue has not been developed 
for appellate review by the Board, and the adjudication below 
will be limited to the issues as framed on the title page.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  For the period of time from November 12, 1997, to 
December 7, 1997, severe instability, but no significant 
limitation of motion or other pathology, was shown in the 
left knee.  

3.  The most recent X-ray of the left knee reveal mild 
osteoarthritis, but there was no limitation of motion or 
significant crepitus, swelling, effusion, instability or 
atrophy in the left knee shown upon the most recent VA 
examination.  

4.  Prior to the November 1997 injury of the left knee, there 
were complaints of pain on motion, there was some slight 
limitation of motion, without evidence of subluxation or 
instability.  On January 1997 examination, it was noted that 
the right was more symptomatic than the left, although there 
were findings of positive patella grind tests in both knees.

5.  There are no extraordinary factors associated with the 
service-connected left knee disability productive of an 
unusual disability picture so as to warrant consideration of 
an extraschedular rating for any of the pertinent periods. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent 
chondromalacia patella of the left knee for chondromalacia 
patella of the left knee for the period from November 12, 
1997, to December 7, 1997, are not met.  38 U.S.C.A. §§ 1155, 
5107, (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a, 
Diagnostic Codes (DC) 5010-5003, 5257, 5260, 5261 (1998)   

2.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 
4.71a DC 5010-5003, 5257, 5260, 5261 (1998).  

3.  The criteria for a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period prior 
to November 12, 1997, are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.321, Part 4, 4.71a DC 
5010-5003, 5257, 5260, 5261 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has presented sufficient 
evidence to conclude that his claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a).  The credibility 
of the veteran's evidentiary assertions is presumed for 
making the initial well-grounded determination.  The Board is 
also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication that there are other records available that would 
be pertinent to the veteran's appeal.

In adjudicating a well-grounded claim, the Board determines 
whether (1) the weight of the evidence supports the claim or, 
(2) whether the weight of the "positive" evidence in favor of 
the claim is in relative balance with the weight of the 
"negative" evidence against the claim.  The appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  
 
Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the veteran, 
as well as the entire history of the veteran's disorder in 
reaching its decision, as required by Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Traumatic arthritis is rated as degenerative arthritis under 
DC 5003.  DC 5010.  Degenerative arthritis established by X-
ray findings is rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 
provides that when limitation of motion due to arthritis is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  

"Slight" disability of the knee, including recurrent 
subluxation or lateral instability in the knee warrants a 10 
percent disability rating.  38 C.F.R. § 4.71a, DC 5257.  
"Moderate" disability including recurrent subluxation or 
lateral instability in the knee warrants a 20 percent 
disability rating.  Id.  "Severe" disability including 
recurrent subluxation or lateral instability in the knee 
warrants a 30 percent disability rating, and this is the 
highest assignable rating under DC 5257.  Id. 

In order to warrant the assignment of a compensable rating 
for limitation of motion of the knee, flexion must be limited 
to 45 degrees or extension must be limited to 10 degrees.  
38 C.F.R. § 4.71a, DC 5260, 5261.  A 20 percent rating for 
limitation of knee motion requires flexion to be limited to 
30 degrees or extension to be limited to 15 degrees.  Id.  
The highest assignable rating for limitation of flexion of 
the knee is 30 percent, and a rating in excess of 30 percent 
for limitation of extension of the knee requires extension to 
be limited to 30 degrees.  Id.  

Full knee motion is from 0 degrees of extension to 140 
degrees of flexion.  38 C.F.R. § 4.71, Plate II.   

With the above legal criteria in mind, the pertinent clinical 
evidence will be briefly summarized.  Service connection for 
bilateral chondromalacia was granted by an April 1995 rating 
decision, and a non-compensable rating was assigned.  
Pertinent evidence to this decision was a medical history 
completed during a period of active duty that included a 
reference to a knee disability and a history reported by the 
veteran to a VA examiner in February 1995 attributing a knee 
disability to repeated "bumping" of his knees during 
service while getting in and out of a Bradley vehicle.  The 
VA examination in February 1995 showed a range of motion in 
both knees from full extension to 135 degrees of flexion with 
bilateral crepitus.  Tenderness to palpation of the 
patellofemoral joints was also demonstrated.  X-rays showed 
bilateral mild narrowing involving the medial joint 
compartments of both knees, and the impression was bilateral 
chondromalacia.

Thereafter, separate ratings for the chondromalacia of each 
knee was assigned by an April 1996 rating decision, with the 
disability rating for the left knee remaining as 
noncompensable.  This rating was increased to 10 percent, 
effective from November 4, 1994, by a January 1997 rating 
decision.  This action followed a January 1997 VA examination 
which showed motion in the left knee from full extension to 
130 degrees of flexion with complaints of pain on motion.  
There was tenderness to palpation of the patellofemoral joint 
of the left knee, but no instability was noted in the left 
knee.  These findings were consistent with the other clinical 
records on file.  The pertinent clinical findings were 
complaints of pain with some slight limitation of motion, 
without instability.

Following a "twisting" or "slipping" injury said to have 
occurred on November 12, 1997, a medical meniscectomy and 
articular cartilage arthroscopy was performed on the left 
knee on December 8, 1997.  Thereafter, the RO assigned a 
temporary 100 percent rating for convalescence for the left 
knee disability under the provisions of 38 C.F.R. § 4.30 
effective from December 8, 1997, to January 31, 1997, with a 
10 percent rating assigned effective from February 1, 1998.  
As noted in the remand attached to the October 1998 Board 
decision, a statement from a private physician dated in July 
1998 reported that the veteran was "off from 11/97 to 
02/28" due to this knee injury.

The most recent clinical evidence is contained in reports 
from a December 1998 VA examination.  At that time, the 
veteran complained about having pain in both knees with 
bending and squatting.  It was indicated the veteran had 
recently received three injections with "Synvis" in the left 
knee.  Upon examination, the arthroscopic residuals were said 
to well healed.  The range of motion in the left was measured 
from full extension to 140 degrees of flexion.  There was no 
significant retropatellar crepitation, swelling, effusion or 
quadriceps atrophy.  The left knee was stable to varus and 
valgus stress testing, and the anterior and posterior drawer 
tests were negative.  The Lachman's test was also negative.  
X-rays of the left knee showed mild narrowing of the medial 
joint compartment of the left knee with no other significant 
abnormalities.  The impression was "very mild osteoarthritis 
in the left knee." 

In the January 1999 supplemental statement of the case, it 
was indicated that a 30 percent rating under 
38 C.F.R. § 4.71a, DC 5257 for "severe" recurrent 
subluxation was assigned for the veteran's left knee 
disability effective from November 12, 1997.  The temporary 
100 percent rating under 38 C.F.R. § 4.30 effective from 
December 8, 1997, was continued, as was the 10 percent rating 
for the left knee effective from February 1, 1998.  

In reviewing the ratings assigned for the service-connected 
left knee disability, and in light of the 30 percent rating 
assigned by the RO for the period of time from November 12, 
1997, to December 8, 1997, the Board has considered the 
principles with regard to "staged" ratings discussed in 
Fenderson v. West, 12 Vet. App. 119 (1999).  Examining first 
the 30 percent disability rating for the left knee effective 
from November 12, 1997, to December 7, 1997, the Board 
concludes the effective date chosen for this disability 
rating was in accord with the principles of 38 U.S.C.A. 
§ 5110(a) (West 1991), 38 C.F.R. § 3.400(o) (1998), as there 
is no clinical record dated earlier than November 12, 1997, 
or the date of the "twisting" or "slipping" injury which 
ultimately resulted in the December 1997 surgery on the left 
knee, from which it is factually ascertainable that an 
increase in the disability for the veteran's left knee 
disorder had occurred.  Moreover, as the highest assignable 
rating for subluxation or lateral instability of the knee 
under 38 C.F.R. § 4.71a, DC 5293 is 30 percent, a rating in 
excess of 30 percent could not be granted for any instability 
in the knee.  As for entitlement to a rating in excess of 30 
percent from November 12, 1997, to December 7, 1997, under 
any other potentially applicable diagnostic code pertaining 
to the knee listed at 38 C.F.R. § 4.71a, DC 5256-5263, the 
clinical evidence from this period of time does not 
demonstrate that the criteria for a rating in excess of 30 
percent for the veteran's left knee disability were met.  
(See e.g., report from November 25, 1997, visit to a private 
physician demonstrating a normal Lachman's test and "good" 
knee motion).  

As for entitlement to a rating in excess of 10 percent for 
chondromalacia of the left knee for the period beginning 
February 1, 1998, the Board notes that the most probative 
evidence to consider in determining the proper rating to be 
assigned to a service connected disability is the most recent 
clinical evidence, Francisco v. Brown, 7 Vet. App. 55 (1994).  
The Board also notes, however, that all pertinent evidence 
for the appeal period will be considered.  The most recent 
evidence describing the nature of the left knee disability is 
contained in the reports from the December 1998 VA 
examination discussed above.  No instability was demonstrated 
at that time, thus precluding a rating in excess of 10 
percent under DC 5257.  In addition, a rating in excess of 10 
percent under DC 5260 or DC 5261 is also precluded given the 
lack of any limitation of knee motion demonstrated at the 
most recent examination.  Moreover, the lack of any 
significant retropatellar crepitation, swelling, effusion or 
quadriceps atrophy demonstrated at the most recent VA 
examination precludes a rating in excess of 10 percent under 
any other potentially applicable diagnostic code.  

As noted, it has been reported that there was an injury to 
the left knee in November 1997, that has resulted in the 
increased rating of 30 percent.  Prior to that time, a 10 
percent rating had been assigned.  That rating was predicated 
on physical examination reports, including one in January 
1997, which revealed that the right knee was more symptomatic 
than the right.  It was noted that there was some complaint 
of pain in the left knee, with a positive patella grind test.  
There was motion from 0 to 130 degrees, and there was no 
evidence of instability.  These findings are consistent with 
the assigned 10 percent rating.

The Board also notes that consideration has been given to the 
principles of VAOPGCPREC 23-97, but finds that the lack of 
any current evidence of instability or compensable limitation 
of motion precludes an increased rating under this opinion.  
In making this determination, the Board has carefully 
considered the in-service and post-service clinical history 
described above as required by Schafrath, but notes again 
that the most recent clinical evidence is the most probative 
evidence to consider in determining the proper rating to be 
assigned for a disability under Francisco.  At the time when 
there was reported instability, just prior to surgery, the 
motion was noted to be good.  Further any limitation of 
motion present was not shown to be due to arthritis.  At the 
earlier time, only very slight limitation of motion was 
noted, and there was no evidence of instability.  Thus, the 
holding of this General Counsel opinion does not provide a 
basis for an increased rating.

Also weighed by the Board were the provisions of 
38 C.F.R. §§ 4.40 with regard to giving proper consideration 
to the effects of pain in assigning a disability rating, as 
well as the provisions of 38 C.F.R. § 4.45 and the holding in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, the most 
recent clinical evidence did not show any functional loss due 
to loss of strength, motion, coordination or fatigability in 
the left knee so as to warrant entitlement to increased 
ratings under the guidelines in DeLuca or the provisions of 
38 C.F.R. §§ 4.40 and 4.45.  Moreover, while it is possible 
that "flare-ups" of pain produce temporarily increased 
symptomatology, the physician who conducted the December 1998 
VA examination did not identify any pathology which would 
warrant an increased rating under the principles of DeLuca. 

The Board has considered the "positive" evidence 
represented by the sworn testimony and written contentions by 
the veteran asserting that the left  knee disability is much 
more severe than has been reflected by the ratings assigned 
by the RO, but the Board finds such lay evidence to be of 
minimal probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Of greater probative value than this 
subjective "positive'" evidence is the most recent 
objective "negative" clinical evidence contained in the 
February 1998 VA examination reports discussed above.  
Francisco, 7 Vet. App. at 55.  Also considered by the Board 
were the provisions of 38 C.F.R. § 3.321(b)(1), which state 
that when the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for his service-connected 
disabilities, an extraschedular evaluation will be assigned.  
To this end, the Board notes that neither frequent post-
service hospitalization nor marked interference with post-
service employment due to the veteran's service-connected 
left knee disability is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In this regard, while the Board 
recognizes that the veteran was afforded left knee surgery in 
December 1997, there is no indication that the arthroscopic 
surgery rendered at that time was particularly invasive or 
that it resulted in any surgical complications beyond those 
for which compensation has been assigned.


ORDER

Entitlement to a rating in excess of 30 percent for 
chondromalacia patella of the left knee for the period from a 
November 12, 1997, to December 7, 1997, is denied.    
Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee for the period 
beginning February 1, 1998, is denied.  Entitlement to a 
rating in excess of 10 percent for the period prior to 
November 12, 1997, is denied.



		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 

